Seabury, J.
While this court has no jurisdiction to proceed with an action after the entry of an order of interpleader, under section .820 of the Code of Civil Procedure, it has power to grant' a similar motion and proceed with the action under section 115 of the Banking Law, when the action is against a savings bank to recover money on deposit. This 'statute expressly confers power upon “ the court in which the action is pending” to exercise this jurisdiction. The motion is granted except in so far as it seeks to compel the delivery of the pass-book at this time.
Motion granted except in so far as it seeks to compel delivery of pass-book at this time.